 AMERICAN INTERNATIONAL COLLEGE189American InternationalCollegeandThe AmericanInternational CollegeChapterof the, AmericanAssociation of University Professors,Petitioner.Case 1-RC-1626520 November 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONUpon a petition filed under Section 9(c) of theNational Labor Relations Act, a hearing was heldbefore Hearing Officer Thomas P. Kennedy. Pur-suant to Section 102.67 of the National Labor Rela-tions Board Rules and Regulations, and by direc-tion of the Regional Director for Region 1, thiscase was transferred to the National Labor Rela-tions Board for decision. Thereafter, the Employerand the Petitioner filed briefs in support of their re-spective positions.Subsequently, the United States Supreme Courtissued its opinion inNLR14 v. Yeshiva University,)which held that the full-time faculty members atYeshiva University were managerial employees ex-cluded from coverage of the Act. Inasmuch as the,issue addressed by the Court inYeshivawas alsoraised in the instant proceeding, the Board decidedto afford the parties an opportunity to submit state-ments of position on this issue in light of the Su-preme Court's opinion inYeshiva.Both the Em-ployer and the Petitioner filed such statements ofposition.Thereafter, the Board remanded the in-stantproceeding to the Regional Director forRegion 1 for the purpose of conducting a supple-mental hearing before a designated hearing officerin order to' receive evidence to resolve the issueraised, by the Supreme Couirt's opinion inNLRB v.YeshivaUniversity;namely,whether the full-timefacultymembers of the Employer are managerialemployees and thus excluded from the coverage ofthe Act.Pursuant to the Board's remand, a supplementalhearing was held before Hearing Officer Kennedy,and the instant proceeding was subsequently trans-ferred back to the Board for decision. Thereafter,the Employer and the Petitioner filed supplementalbriefs in support of their respective positions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed, the rulings of the hear-ing officer made at the hearing and finds that theyare free from prejudicial error., They are affirmed.1444 U.S. 672 (1980).On the entire record in this case, the Boardfinds:1.American, International College, also referredto as the Employer or the College, is a nonprofitMassachusetts corporation engaged in the oper-ation of a private undergraduate educational insti-tution in Springfield,Massachusetts. It has grossannual revenues for unrestricted use in excess of $1million and annually receives goods and materialsvalued in excess of $50,000 at its, Springfield loca-tion directly from points located outside Massachu-setts.Based on the foregoing, we find that the Em-ployer is engaged in commerce within the meaningof the Act, and it will effectuate the policies of theAct to assert jurisdiction herein.2.The Petitioner claims to represent certain em-ployees of the Employer.23.No question affecting commerce exists con-cerning the representation of certain employees oftheEmployerwithin themeaning of Section9(c)(1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit includ-ing all full-time faculty members, including the de-partment chairmen, and excluding the director ofthe Center for Human Relations and CommunityAffairs, the director of financial aid, and the headlibrarian,whom the Petitioner contends are admin-istrators rather than faculty members, and exclud-ing all part-time faculty members, all administrativeand staff personnel, and all coach-instructors.The Employer initially takes'the position that allfull-time faculty members are managerial or super-visory personnel and are therefore not employeeswithin the meaning of the Act. In the alternative,the Employer seeks a unit of all full-time faculty,all part-time faculty who teach degree requirementcourses, all full-time coach-instructors, the directorof the Center for Human Relations and CommunityAffairs, the director ' of financial, aid, the head li-brarian, the director of student affairs, the directorof student activities, the director and the assistantdirector of admissions, the director of the Afro-American Center, and the registrar. _The parties stipulated that the deans of the Em-ployer's three schools-the School of Arts and Sci-ences, the School of Business Administration, andthe School of Psychology and Education-as wellas the director of the Division of Nursing, are allsupervisors within the meaning of Section 2(11) ofthe Act, and therefore not includable in an appro-priate bargaining unit.2 In view of our decision here to dismiss the petition because the full-time faculty are managerial employees, we find it unnecessary to pass onthe Employer's contention that the Petitioner is not a labor organization.282 NLRB No. 16 190DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe question to be resolved is whether the peti-tioned-for unit is inappropriate because the Em-ployer's faculty are managerial employees withinthe scope of the Supreme Court's decision inNLRB v. Yeshiva University,supra. For the reasonsset forth below, we find that the full-time facultyare managerial employees and we shall dismiss thepetition.The Organizational Structure of the CollegeAmerican International College is a private insti-tution of higher education. It is governed by a 34-member board of trustees. The president of theCollege is directly responsible to the board of trust-ees for the general administration of the College.The College is composed of the School of Arts andSciences,3 the Schoolof BusinessAdministration,the School of Psychology and Education, the Divi-sion of Nursing, the Division of Continuing Educa-tion,and several specialized education centers.Each of the schools is led by a dean (or a director,in the case of the Division of Nursing) who hasgeneral superintendent and coordination responsi-bilitieswith respect to the departments and facul-ties of each school. The deans report directly tothe vice president for academic affairs, who in turnreports directly to the president of the College.Each of the separate schools within the College iscomposed of academic departments. The College's1978-1980 catalog lists 27 separate departments, 16of which are shown as having department chair-men.4 The largest of these departments is the de-partment of education with 18 faculty members.The smallest is the department of physics, with onefacultymember, the department chairman himself.The college faculty includes approximately 90 to92 full-time and 40 to 43 regular part-time teachingpersonnel.The College has an enrollment of ap-proximately 1300 students in its day school under-graduate programs. Additionally, the College offersgraduate degree programs and evening summerschool programs at both the graduate and under-graduate levels.8The School of Arts and Sciences is further subdivided into threegroups-(1)Humanities,(2) Social Studies, and (3) Mathematics and Sci-ence4Of the remaining I1 departments,the departments of art(one facultymember),data processing(two), music (one), public administration (two),statistics(three),and theater arts (one),are shown as having no depart-ment chairmen The department of criminal justice is headed by a pro-gram director and staffed with I full-time and 11 part-time faculty mem-bers. The department of education is headed by the dean of the School ofPsychology and Education The department of human relations and nurs-ing are each headed by a director,and each is staffed with two facultymembersThe faculty handbook describes how the facultyisorganized.5 The general functions of the facultyare stated as follows:Subject to the reserve power of control of theBoard of Trustees and the approval of thePresident, the Faculty shall prescribe require-ments for admission, courses of study, condi-tions of graduation, the nature of degrees to beconferred, regulations for the conduct of theeducationalwork of the College, and shallprovide directly or indirectly the necessary or-ganization for the conduct of student life andactivities.They shall recommend to the Boardof Trustees candidates for degrees in course.6According to the faculty handbook, the facultymeetingsare called and presided over by the presi-dent of the College or, if the president so desig-nates, 'the dean of faculty, who in thiscase is alsothe vice president for academic' affairs. Facultymeetingsareordinarilyheldmonthly.' Specialmeetings may be called by the president or thedean of faculty upon written request of six facultymembers. Special facultymeetingsmay also becalled at the discretion of the administration.8There are approximately 75 full-time facultymembers with faculty meeting voting privileges.Additionally, approximately 10 administrative offi-cers, including the president, the vice president, theacademic and administrative deans, and the regis-trar, have faculty meeting voting privileges. None-theless,Dean Mitchell testified that as a matter ofcustom and practice neither the president nor thesAlthoughentitled"FacultyHandbook,"the document in fact has theendorsement of both the faculty steering committee,discussed infra, andthe College's board of trustees. Thus, the faculty handbook is a joint pub-lication of the faculty and the administration of the College.6 The president of the College, Harry J. Commutes, explained that theintroductory phrase, "Subject to the reserve power of control of theBoard of Trustees and the approval' of the President,"means that he andthe board of trustees have "the right to react negatively should the caserequire it " President Courniotes also stated that in such cases it would beimportant for him or the board to make clear to the faculty its, "rationalefor denial"of a faculty proposal. John F. Mitchell,vice president for aca-demic affairs and dean of the faculty, testified-that not only the board oftrustees and the president,but also the vice president for academic affairsand the deans of the respective schools, have the authority to veto ac-tions taken by the faculty, although according to Dean Mitchell "thatfunction is very seldomly exercised.in actual fact the faculty doesperform these functions "7Shortly before the initial hearing in this matter,the faculty voted toreduce the frequency of their meetings from monthly to two meetings inthe fall semester and three meetings in the spring semester.8 Faculty meetings are also conducted at the departmental level Pro-fessorMacLachlan, the chairman of the psychology department, testifiedthat within the psychology department faculty meetings are usually con-ducted monthly to discuss a variety of topics such as textbooks, classschedules,changes in curriculum,input from teaching assistants, andwhatever other issues arise within the department. However, the recordreveals that departmental faculty meetings, particularly within the smallerdepartments,do not appear to be scheduled on a consistent basis andissues of concern are discussed informally among the departmental facul-ty members AMERICAN INTERNATIONAL COLLEGE191vice president for academic: ,affairs votes at facultymeetings.Administratorswith facultymeetingvotingprivileges have no greater vote than an individualfaculty member. Administrators vote on the selec-tion of faculty members, for each of the facultystanding committees, except for the president's ad-visory committee, whose members are selected bythe faculty standing committees.The faculty is organized into standing commit-tees. Faculty members are generally elected to spe-cific committees on the basis of facultywide voting,following nomination by the steering committee.All general committeeassignmentsof elected facul-ty,members are for a 3-year period on a staggeredbasis,unless otherwise specified. Committeeassign-ments in an ex officio capacity are without votingprivileges, unless the contrary is specifically stated.The principal committees are: (1) president's advi-sory, (2) steering, (3) academic standards and stu-dent advising, (4) curriculum (each school has itsown curriculum committee), (5) admissions and stu-dent aid, and (6) tenure.9The President's Advisory CommitteeThe president's advisory committee consists ofseven faculty members elected from the respectiveschools or from the faculty committees designatedto elect a representative to the president's advisorycommittee. The stated functions of the committee,as set forth in the faculty handbook, are (1) to pro-vide liason with the board of trustees, and (2) toconsult with the president on "policies and prob-lems."The primary function of this committee is toadvise the president in matters that he submits tothe committee for advice. There are no regularlyscheduled meetings of this committee and it meetsas circumstances require. Although themeetingsare usually called by the president at his pleasure,the chairman of the committee is not precludedfrom calling a meeting. In recent years, however,this committee has not served as a liason with theboard of trustees.8Other faculty committees described in the faculty handbook are thelibrary committeeand the committee on lectures.In addition, the boardof trustees permits one faculty member to serve as a nonvoting memberon each of the following board committees:educational policies;develop-ment, buildings and grounds;and honorary degrees. Although not men-tioned in the faculty handbook,there is a committee on continuing educa-tion, dealing primarily with developing programs where work and expe-rience count for academic credit. There is also an admissions committeein public administration consistingof three faculty,members and twodeans.Ad hoc committees have also been established on a number of oc-casions.The Steering CommitteeThe steering committee is composed of sevenfacultymembers elected by the faculty in a two-stagemailballoting procedure conducted by thepresiding officer and the Secretary of the faculty.The stated functions of this' committee are: (1) tomake nominations for the assignment of facultymembers to positions on other faculty committees;(2) to reexamine and make recommendations to thefaculty for improvement in the functioning of thecommittee organization; (3) to investigate and makerecommendations on matters pertaining to the secu-rity of individual faculty members, such as pen-,sions, leaves of absence, tenure, and salaries, (4) toconduct 'elections to fill vacancies in the variousfaculty committees, and (5) to revise and maintainthe faculty handbook.The steering committee was instrumental in re-vising both the existing merit review system usedto evaluate faculty performance and the tenureprovisions set forth in the faculty handbook.Committee on Academic Standards andStudent AdvisingThis committee is composed of five faculty mem-bers, four administrators who serve ex officio, andtwo students.This committee maintains a continu-ous criticalreview of,and make recommendationsfor any necessary changes in,policies relating tothe general academic standards of the College, aswell as the more specific standards pertaining tosuch matters as class attendance,qualifications fordegrees and honors, procedures for advising stu-dents, and methods of academic grading.Curriculum CommitteesThe faculty handbook provides that each sepa-rate school shall have curricular autonomy, subjectto the supervision and control of the vice presidentfor academic affairs, the president, and the board oftrustees.There are curriculum committees in each of thethree Schools and in the Division of Nursing. TheSchool of Arts and Sciences curriculum committeeconsists of four Arts and Sciences faculty membersaswell as one faculty member representative fromeach of the other curriculum committees. Thereare also six administrators serving ex officio, a pro-fessional member of the library staff (acting ex offi-cio but with vote), and two students. Similarly, thecurriculum committees of the School of BusinessAdministration, the School of Psychology andEducation, and the Division of Nursing have re-spectively three, four, and four faculty members aswell as faculty representatives from each of the 192DECISIONSOF NATIONALLABOR RELATIONS BOARDother curriculum committees, six administratorsserving in an ex officio capacity, a professionalmember of the library staff, and two students.These curriculum committees maintain a continu-ous critical review of each school's entire curricu-lum, including all programs of graduate studies,and make appropriate recommendations to, the fac-ulty and the administration.The Committee on Admissions and StudentAidThis committee is composed of five facultymember representatives of all the schools and thefaculty at large and two students. The dean of thefaculty, the deans of the schools, and the directorof financial aid all act in an ex officio capacity.This committeemaintainsa continuous criticalreview ofadmissionsand student aid policies,makes appropriate recommendations to the facultyand the dean of admissions or director of financialaid, and assists the latter two officials with specificcases upon their request.The Tenure CommitteeThis committee is composed of five tenured fac-ulty memberrepresentativesof each of the schools.Each member serves for a 5-year periodon a stag-gered basisandno member may serve a secondconsecutive term. The tenure committee makes rec-ommendationsto the president and the board oftrustees concerningthe granting of tenure to eachmember ofthe faculty who becomes eligible fortenure.Faculty Role Regarding CurriculumThe faculty exerts influence in the curriculumarea through participation in curriculum commit-tees,at facultymeetingsby approving or disap-proving of proposals submitted by the curriculumcommittees, and at the departmental level.Vice President for Academic Affairs (and Deanof the Faculty) John F. Mitchell explained that"curricular autonomy" as described in the facultyhandbook means, that internal curriculum commit-teeswithin each separate school formulate, recom-mend, approve, and implement their own respec-tivecurricula.The curriculum committees arecomposed of faculty members elected at facultymeetings.10Their function is to supervise andreview the curriculum of a given school and make10Although administrators with voting privileges may vote at thesefacultymeetings,there are no administrators with voting privileges inany of the curriculum committeesrecommendations to the faculty for any modifica-tion to the curriculum.llDean Mitchell further testified that decisionswhether to add or delete specific courses or modi-fications of existing courses are usually .undertakenby the faculty within a specific academic depart-ment,with the approval of the department chair-man "and his colleagues."12 Regarding the addi-tion of courses within a department, Milton Birn-baum, dean of the School of Arts and Sciences, tes-tified that, if the addition of a course requires addi-tional compensation for the faculty member teach-ing tlie'course, justification for offering the courseaddition must be' satisfactory to him, the chairmanof the department, and Dean Mitchell.Issues concerning a program of courses requirethe consideration of the curriculum committee ofthe school, which reviews the proposals and pre-sentsthem to the faculty, of that school or to theentire faculty if the changes involve collegewiderequirements. Issues for committee considerationmay be presented by members of the committees,the department chairmen, or the dean after confer-ring with the faculty. Dean Birnbaum testified thatthe initiative for curriculum changes generallycomes from the department chairmen acting inconcert with his departmental faculty. Recommen-dations are then forwarded to the dean and fromhim to the school's curriculum committee. Henoted that proposals could be presented to the cur-riculum committee without first submitting them tothe dean. If the proposal involves a new majorfield of study within an existing degree program, itmust first have faculty approval and then it mustbe submitted to the committee on educationalpolicy of the board of trustees for its approval.1311Dean Mitchell testified that, as stated in the faculty handbook, thefaculty has control ofcurriculumsubject to the reserve authority of theacademic vice president,the president,and the board of trustees Howev-er, according to Dean Mitchell the administration would be very reluc-tant to act contrary to the faculty on issues where the faculty is stronglyin favor of or opposed to a particular course of action.'12The chairman of the' history department, Frederick Palmer, testifiedthat in his department the addition of a single course is done within thedepartmental framework after consultation among the members of the de-partment.Professor Root, the chairman of the math department,testifiedthat in conjunction, withthe members of his department he has imple-mented a series of curriculum changes, e g., expansion of computer offer-ings,without going to the curriculum committeeAccordingto ProfessorRoot, because there are no schoolwide math requirements,changes in themath curriculum do not have to go through the curriculum committee ofthe school for approval.Nevertheless,he stated that if the changes in-volve lowerlevelmath courses, e.g., freshman precalculus,the math de-partment will' inform the curriculum committee and the other schools.13 Dean Mitchell testified that the entire board of trustees is not calledupon to approve or disapprove the institution or discontinuance of a pro-gram of courses such as a major or a minor since this is usually accom-plished at the faculty level Dean Mitchell further testified that the boardof trustees has never countermanded these decisions Further, DeanMitchell could not recall any occasion on which the committee on educa-tional policy had failed to approve a new program submitted by any ofthe schools after having been approved by the curriculum committee andthe faculty AMERICAN INTERNATIONAL COLLEGEHowever, proposals for the creation of new degreeprograms are further referred by the Committee onEducational Policy to the board of trustees forfinal approval.In the School of Arts and Sciences the facultyapproved the decision to join the natural sciencedepartment with the biology department. The de-tails of the package proposal were prepared by thenatural science department chairman, ProfessorMurnane, and Professor Ahlberg, a member of thebiology department.14 The major changes in thepackage proposal were the addition and eliminationof courses,changes incourse descriptions, andmodifications in the required freshman courses, aswell and in the number of credits required for amajor. All the details of the faculty's proposal wereapproved and implemented.Another successful proposal of the faculty ofArts and Sciences was granting students humanitiescredit for one semester of introductory foreign lan-guage courses. Moreover, as a result of suggestionsfrom Professors Provost and Habermehl, the addi-tion of a new introductory philosophy course wasapproved by the curriculum committee and the fac-ulty.15The faculty has also discontinued courseprerequisites on its own accord, as well as the for-eign language prerequisite for graduation. Thelatter decision diminished enrollment in foreign lan-guage courses and resulted in the elimination oftwo faculty positions in the School of Arts and Sci-ences.16The faculty of the School of Business Adminis-tration has been active and instrumental in develop-ing new programs. A major in business studies wasdeveloped as a result of suggestions presented bythe faculty to the curriculum committee of theschool. The program allows credit towards a majorin business ''studies for courses taken in the Schoolof Arts and Sciences. Further, a major in informa-tion 'systemsmanagement was established as aresult of recommendations by the curriculum com-mittee and the faculty.17 This school also imple-14 Professor Ahlberg testfied that the proposal was the biology's de-partment's idea and that the two other members of the department wereconsulted and had input into the proposed changes. Professor Longo tes-tified that she and Professor Benjamin,both former members of the natu-ral science department,had discussed and suggested to Dean Birnbaum,the dean of the School of Arts and Sciences,combining the natural sci-ence, and the biology departments.18Notwithstanding the above,Dean Birnbaum testified that in the past3 years the faculty of the School of Arts and Sciences had not proposedany significant change in the school's curriculum He attributed this tothe decline in enrollment in these academic areas as well as the lack offacultyinitiative.toWe note,however, that the administration had advised the facultythat the two faculty positions might have to be eliminated due to eco-nomic considerations17 Initially, the educational policy committee of the board of trusteesdid not approve the program because details had not been fully set forth193mented a 1-year masterin business administrationprogram, which was subsequently expanded to a 2-year program. All the programs and modificationssuggested by the faculty of this school have beenapproved and implemented.The psychology and education departments weremerged to form the School of Psychology andEducation.According to Professor MacLachlan,although discussions were held with members ofthe education faculty, the initiative for the changecame from the psychology department, particularlyfrom the department chairman at that time. In the1970s the School of Psychology ad Education im-plemented both graduate and undergraduate pro-grams.At the undergraduate level, a criminal jus-tice program ,was developed, and at the graduatelevel programs in criminal justice, clinical psychol-ogy, and school psychology were implemented.The minutes of the curriculum committee of theSchool of Psychology and Education for 6 Febru-ary and 2 May 1979 reveal that the committeevoted and approved the criminal justice programfor undergraduates, the master of arts in clinicalpsychology, the master of arts in educational psy-chology, and a certificate of advanced graduatestudy. 18There was faculty involvement in the develop-ment,of the Division of Nursing. According toProfessor Root, the administration and the facultyhad expressed concerns over decliningenrollment,resulting in the faculty urging the administration toconsiderdesignatingpeople to investigate new pro-grams.ProfessorRoot testified that he and Dr.Bertrand, the vice president - for external affairs,worked together on an ad hoc committee responsi-ble for the development of new programs. Roottestified that they were actively involved in devel-oping the curriculum that,generatedthe nursingdegree. Professor Root's work consisted primarilyof providing backup support and research, develop-ing and making connectionswith the 'faculty inorder to get the program generated, and seekingthe approval of the State Nursing Board of Regis-tration, the curriculum committees, and the boardof trustees.ProfessorRoot testified that while developingthe program he and Dr. Bertrand had to work withHowever,once the requested information concerning the program waspresented to the committee the proposal was approved and implemented.16 Professor MacLachlan testified that prior to the development of thegraduate clinical psychology program he had been involved in a numberof discussions with members of the psychology department, particularlywith the clinical psychologists' who were deeply involved in planning theprogramHowever, Austin Flint, an associate professor in psychologyand the acting chairman of the psychology department at the time of thehearing, testified he had no role in the development of the graduate pro-grams 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe different departments to coordinate the profes-sional;institutional,and elective requirements andcoordinate with the curriculum committees of theSchool of Arts and Sciences and the School ofPsychology and Education to determine wherewithin the College structure the program would beestablished.19An ad hoc committee surveyed faculty opinionas to which new programs should be developedand established. Professors Cavanaugh and Duffyof the English department suggested that a pro-gram in journalism be developed.Professor Rootinvestigated the ramifications of the proposal andpresented the program to the curriculum commit-tee of the School of Arts and Sciences where itwas approved by the committee and the school'sfaculty.The Curtis Blake Child Development Center wasestablished as a result of a private donation givento the College and operates under the jurisdictionof the School of 'Psychology and Education. How-ever, the design and functioning of the center wasprimarily formulated by Professors Paul Quinlanand BrianCleary, both of whom were actively in-volved in graduate and undergraduate programsfor instructing teachers in handling disabled stu-dents.According to Dean Mitchell, the reputationof these two professors was instrumental in attract-ing the support of the donor, Curtis Blake. Thesize,shape, and functional design of the buildingand the development of the programs were almostexclusively the work of those two faculty mem-bers.20At the departmental level, faculty members de-termine course offerings;scheduling, course con-tent, and 'course prerequisites in concert with theirdepartmental chairman .21 The role of the depart-ment chairman in course,content is to assure thereis uniformity in content in the various multisectioncourses. The department chairmen submit to theirdeans the- courses that will be offered by their' de-partments and the proposed hours.22 The deans19 The expansion of the program led ultimately to the establishment ofthe Division of Nursing as an autonomous entity while the exact date isunclear, this occurred sometime during the late 1970s20 The Center was also established during the decade of the seventies.21Department chairmen are appointed for 3-year periods according tothe provisions of the faculty handbook.However, both the faculty hand-book and the record are silent as to the procedure by which a facultymember becomes department chairman and as to who makes the appoint-ment The faculty;handbook does provide that "department chairmenshall have evident administrative abilities to meet the problems of depart-ment management."22 According to Professor MacLachlan, as chairman of the psychologydepartment he, with faculty input,plans and implements the schedule forhis department's course offerings, ensuring that there are enough sectionsfor each course and that the courses offered are adequately staffed withthe people qualified to teach them,Professor Roland Aubm testified that as chairman of the managementdepartment his duties include course scheduling,course content,promo-review the course offerings in order to avoid possi-ble conflicts and to achieve the most desirable allo-cation of time slots. Subsequently, the deans submitthe information to the registrar, who makes thefinal scheduling adjustments and prepares a masterprogram.When outlines for new courses are sub-mitted, the deans may edit the course descriptionsthat will go in the catalogue to ensure no duplica-tions in course content.23Faculty members are not penalized for missing aclass and they are not required to seek permissionin advance if they are going to be absent. Howev-er, there is an implied requirement that facultymembers should inform the dean or the departmentchairmanif they know 'they willbe absent so that asubstitute for the class can be arranged.There is an informal policy that faculty are ex-pected to allocate 5 hours per week to office hoursfor student consultations. Dean Birnbaum testifiedthat, although he at one time had sent a memowhich stated that faculty were expected to complywith this requirement, he now merely requests thatthe faculty give him a list of their office hours.Dean Birnbaum speculated that if professors failedto keep office hours this would negatively affecttheir, performanceevaluations.24Faculty Role in Library Expansion andRenovationThe faculty, through the library committee,made effective recommendations regarding the 'ex-tions, raises, administrative duties related to the faculty,and advising stu-dents.According to Professor Aubin, -he discusses with members of hisdepartment what courses will be offered and subsequently the entire fac-ulty ofthe School of Business Administration discuss a final schedule. Interms of course content he engages in informal discussions with membersof his department to determine the general outline and direction of thedepartmentHowever, individual faculty members select their textbooksand the specifics of the coursestheywill teachRegarding collegewide course scheduling,the record reveals that atthe 12February1974faculty meeting Dean Mitchell informed the facultythat the administration had vetoed in advance the introduction of a 4-dayclass schedule for the 1974-1975 academic year. He noted that at a meet-ing with the department chairmen the tatter had concurred with the ad-ministration.Dean Mitchell added that the faculty had acted hastily attheir previous meeting and had not directed the proposal through the ap-propriate committee for considerationNevertheless, he stated that theproposal was attractive and the issue was open for possible implementa-tion the next year particularly if the appropriate committee developedsafeguards to ensure the faculty's presence during the"enrichment day."The facultyat the conclusion of the meeting voted unanimously to directthe 4-day class proposal to the curriculum committee for further evalua-tion.2a Dean Birnbaum testified that on one occasion when he believed thecourse descriptions of two,courses were similar he contacted the chair-men of the respective departments to examine whether there was anactual duplication in the content of the courses He testified that he hadnever directed a change in the content of a course.24Despite the above testimony,according to faculty minutes of 20September 1977, Dean Mitchell announced a "new practice"to be imple-mented immediately that would increase faculty members' office hours to10 It, is unclear from the record whether this requirement was ever im-plemented. AMERICAN INTERNATIONAL COLLEGE195pansion and renovation of the, College's, libraryduring 1978 and 1979. The record contains a seriesof letters from Professor Henry Barton, chairmanof the library committee, . to College PresidentCourniotes listing the recommendations of the li-brary committee on this issue. A document entitled"Recommendations of the Faculty Library Com-mittee to the President Regarding the Expansion ofthe Library" contains recommendationson issuessuch as seating capacity, stacksize,staffing, refer-ence shelving area, installation of an informationretrieval console,lounge areas,office and workareas,casual reading room areas, and noise reduc-tion measures. A subsequent memo stresses the 'im-portance of a security system to ensure the securityof the library collection and the library commit-tee's endorsement of the librarian's selection of thecheckpoint security system as the most appropriateto serve the' College's purposes. Dean Mitchell,who served in an ex, officio capacity on the librarycommittee, testified that the committee solicitiedthe faculty's input and that the most frequent re-sponse from the faculty was concern over the secu-rity of the books at the library.According to Dean Mitchell, the internal struc-ture, functioning, and staffing of the expanded li-brary as well as the adoption of the security systemhave been the product of the recommendationsmade by the library committee. Further, DeanMitchell testified that the committee had input inthe external design of the library as well. He re-called that the committee effectively urged thatplans for the specific architectural design libraryroof that had been eliminated from the originalplansbe included in the final model. This modifica-tion cost the College an additional $50,000. An-other external feature incorporated at the commit-tee'srecommendationwas the renovation of aformer music room and its conversion into a balco-ny for the main reading room. The library commit-tee reported periodically to the faculty on theprogress of the library expansion.Faculty Role in Academic PoliciesThe College's academic policies are set out in adocument entitled "AcademicRegulationsofAmerican International College." These regulationsgovern the academic criteria applicable to studentsencompassing such areas as: matriculation stand-ards, credit systems, full-time and part-time stu-dents, residence requirements, academic progress,grading system, course changes, academic honors,final examinations,and general academic require-meats.25.Substantiveamendmentsto these regula-tions and other revisions to the College's academicpolicies are proposed and presented through thecommittee on academic standards and student ad-vising.This committeemaintainsa constant reviewof the College's academic policies and presents itsproposed modifications to the entire faculty for ap-proval.In its annual report for the 1979-1980 academicyear, the committee reported that the followingacademic revisions were brought before the com-mittee, approved by the faculty, and implemented:(1) a requirement that faculty' inform students atthe beginning of the semester of their policy re-garding class attendance, (2) administration of ,finalexams at the end of each semester'26 (3) modifica-tions in the credit hour requirements to qualify foracademic honors, (4) establishment of a 5.0 mini-mum average requirement for fraternity-sororitypledging,27 (5) implementation of a pass/fail creditoption for the students of the Curtis Blake Center,and (6) implementation of new grade designationsfor unofficial course withdrawals. Joseph Cebula,dean of the School of Psychology and Education,testified that decisions proposed and implementedby this committee and the faculty in the areas ofclass attendance, academic warnings, and gradingsystems had not been overridden by,the administra-tion.Other items proposed by this committee andagreed to by the faculty were standards for identi-fying students with academic problems,28 a system25Dean Mitchell testified that as dean of the faculty and vice presidentof academic affairs he implements these academic policies vis-a-vis thestudentsHe further testified that any student may appeal to the commit-tee on academic standards a decision of his regarding the implementationof such policiesas The minutes of the faculty meeting of 17 September 1974 revealthat Dean Mitchell opposed having final examinations in the fall semesterand directed that the faculty not give a comprehensive exam during thelastweek of fall classes. Nevertheless,the faculty approved the change toexams at the end of each semester and it was implemented.27 Professor Ahlberg, chairman of this committee, testified that thismodification was proposed to the committee by the administration. Ac-cording to Professor Ahlberg, " [I]f the administration wants an academicchange they work through these committees "28 Professor Root testifiedthathe, in conjunction with other membersof the academic standards and student advisory committee,conceived astatisticalmodel for quantifying the review process of students' academicstandings.Prior to the creation of these standards the faculty wouldyearly review all the student folders in the registrar's office to determinewhich students had academic difficulties According to Professor Root,the faculty found this task burdensome and decided they did not wish toreview all the academically problematic cases.The statistical model con-ceived divides the students into three categories of academic perform-ance-good academic standing, students who clearly are in academic dif-ficulty, and the borderline cases. Under the present system the adminis-tration, rather than the faculty, reviews the folders, classifies the studentsinto one of the above categories, and acts accordingly.However, in thoseborderline cases where there appear to be extenuating circumstances theadministration refers the case to the faculty for their consideration 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDof probation for students, and a resolution that fac-ultymembers confer with those students who arehaving academic difficulties after the fifth week ofclasses.AdmissionsIn the early 1970s the College liberalized its ad-missionspolicy, increasing its rate of student ac-ceptances to more than 90 percent. This affectedthe structure and method of operation of the ad-missionscommittee, reducing substantially the im-portance of its recommendations in the selection ofapplicants for admission.29 The role of the commit-tee on admissions and financial aid now includesthe formulation of policies regarding admissionsand minimal involvement of the committee in therejection or acceptance of student applicants.30However, in the past years the role of the Commit-tee has been in 'effect limited to general discussionsof the College's admissionspolicies.Professor Provost 'testified that during his tenureas chairman of this committee during the years1978-1980 the committee did not initiate, ratify, orimplement any changes in'the College's admissionstandards.31 In 1980, however, the committee wasinvolved in active informal discussions with the di-rector of admissions, requesting that a report beprepared on the costs and effects of increasing therequired SAT admission scores for applicants.At the graduate school level the faculty partici-pates more actively in selecting candidates for ad-mission.For instance, in the School of, Businessthere is an admissions committee, composed ofthree faculty members and two deans, which se-lects the candidates for admission to the masters inpublic administration program.TenureThe genesis of the tenure system established in1974 was the College's declining enrollment pat-terns in the 1970s. The faculty and administrationrealized that, if tenure continued to be awardedalmost automatically to eligible faculty members,increasingbudgetarylimitationswould require ter-19 The modifications in the role of the admissions committee were pro-posed specifically by an ad hoc committee on committee reorganization,which had been created at the time to investigate and propose modifica-tions in the overall committee structure This ad hoc committee submit-ted its proposal to the faculty for approval as well as to the committee oneducational policies of the board of trustees.so In cases where the admissions staff is unable to make a final decisionin a particular case the committee would be consulted in order to offer itsrecommendations to the director of admissions. According to ProfessorProvost, during his chairmanship the committee never played a role inthe selection of student applicants.31 Professor Provost testified that the only substantial resolution passedby the committee during his tenure was to maintain confidential themedian SAT scores of the incoming freshmen, as disclosure of it mighthave had a harmful impact on the College'smoralemination of tenured faculty. According to DeanMitchell, the president, with the faculty's tacit ac-quiescence, suspended the tenure system for thoseyet to receive tenure and directed the faculty steer-ing committee to develop alternatives and modifi-cations to the tenure system.32 After, numerous dis-cussions, proposals and counterproposals betweenthe steering committee and the committee on edu-cational policies of the board of trustees, the tenureprovisions currently contained in the faculty hand-book were approved by the faculty and the boardof trustees.The present tenure system essentiallyestablishes a schedule under which annual determi-nations are made about the retention and subse-quentconsiderationoffacultymembers fortenure. 3 3 The president of the College submits tothe faculty tenure committee a list of those candi-dates who are eligible for tenure that year.34 Thetenure committee contacts the candidates and asksthat they submit to the committee all the informa-tion pertaining to their achievements in the areas ofteaching effectiveness, institutional participation,professionalcommitments and community serv-ice.3 5Following its review of a faculty member's quali-fications for tenure, the tenure committee forwardsits recommendations to the president, the appropri-ate deans, the department chairman, and the candi-date himself.36 The tenure committee's recommen-dation is based solely on the candidate's academiccredentials and not on the availability of tenuredpositions.37 If the tenure committee unanimouslyrecommends against granting tenure, the candidatehas no right to request review of that recommenda-tion.However, if the tenure committee's negativerecommendation is not unanimous, then the candi-date may appeal the decision to a review commit-32Professor Root, who was a member of the steering committee at thetime, testified that it was the faculty's concern and initiative that broughtabout the changes in the tenure system.33The steering committee has no residual role in the ongoing oper-ation of the tenure system;the tenure committee of the faculty does.34 The president has never exercised his discretion to prevent a facultymember who is eligible for consideration from being reviewed by thetenure committeeasWithin theteaching effectiveness criterion the subcategories of eval-uative techniquesare (a)written commentsby thedepartment chairman,(b)written comments by the dean of the school,(c) student evaluationsand comments, (d) written comments from other members of the candi-dates' department,and (e) tests, syllabi,evidence of innovative teachingtechniques, etc, submitted by the candidate.36 The tenure committee has never rejected a tenure candidate Theonly occasion when tenure was not recommended was due to the candi-date's initial failure to submit the required materialsHowever, once theproper documentation was presented and reviewed by the committee,tenure was recommended37 The candidate's academic qualifications are reviewed solely by thetenure committee, the committee does not provide the president with thecandidate's supportingmaterials AMERICAN INTERNATIONAL COLLEGE197tee.38 The recommendation of the review commit-tee for or against the tenure committee's recom-mendation is final.Upon receipt of the tenure committee's recom-mendation, the president evaluates the economicfeasibilityof the committee's recommendationbased on the availability of tenured positions andmakes a final determination on the tenure award .39If tenure is denied it does not result in the automat-ic termination of the faculty member; he or shemay be rehired on a year-by-year contractbasis .40If tenure is, not granted initially, those favorablyrecommended may be awarded,tenure subsequentlyupon the availability of tenured positions.41BudgetThe College's overall budget is determined bythe administration. The faculty plays no role in thefiscalmatters of the College and is never formallyor regularly informed of the College's financial sit-uation.The faculty has limited budgetary input at thedepartmental level.Each year the departmentchairmen, after consulting with faculty members,submit their department's proposed budget to theclean of their school.42 This budget is limited tosupplies and equipment although some departmentsare allocated moneys for hiring graduate studentsas teachers aides. Departments like biology, whichrequire an assortment of laboratory supplies andequipment, have larger budgetary requests thanother departments. For example the biology de-partment's budget usually approximates $25,0003s If the candidate appeals, a five-member review committee is ap-pointed as follows:two members chosen by the tenure committee fromamong its members,one memberchosen bythe candidate;one memberchosen by the chairman of the candidate's department(or by the appro-pnate scholastic dean if the candidate is himself a department chairman),and one member chosen by the steering committeeas According to Professor Root, during discussions for the new tenuresystem the faculty specifically expressed the desire that the tenure com-mittee review solely the academic qualifications of the candidates,defer-ring to the administration the ultimate decision of whether tenure shouldbe awarded Further, the faculty did not want the tenure committee tocategorize or rank those candidateswho were favorablyrecommended.40 Under the previous system,if tenure was not awarded the facultymember was automatically terminated and could not be rehired4 iThe faculty handbook provides that the president will provide thetenure committee with a list of the number of the available tenure posi-tions in each department.Upon receipt of the list,the tenure committeemay make nominations to the president for filling these positions.In thesenominations the tenure committee will consider not only those facultymembers recently recommended for tenure but those faculty memberswho are advancing to eligibility in the near future The tenure committeewill nominate a number of available candidates,which exceeds by onethe number'of available tenured positionsbe42 Frederick Palmer, chairman of the history department,testified thatsubmits, to the deanof the School of Artsand Sciences his requestsand recommendations for the budget by a given date, at which time hemay discuss briefly with the dean his proposed recommendations Ac-cordmg to Palmer, his budget proposal is not discussed further with himand he subsequently receives a statement setting forth the budget alloca-tion for his department.whereas in 1979 those of the history and philoso-phy departments were respectively $375 and $140.Budgetary, requests are usually approved withoutmodification.Faculty Role in Hiring and FiringThere are no written or formal procedures guid-ing faculty hiring. According to Dean Mitchell, thefaculty participates in the interview process andprovides assessments and opinions on potentialhires.Dean Mitchell stated that usually the depart-ment chairmen and the dean of the school solicitapplications, although the latter's role is primarilyto provide secretarial assistance with the mailings.As applications are submitted they are 'reviewedand screened by the department chairmen with orwithout input from the dean and faculty. Goodcandidates are interviewed initially by the depart-ment chairmen, with or without the dean's pres-ence, and subsequently by other faculty membersof the department. The final choice is selected bythe department chairman and the departmental fac-ulty and the recommendation is submitted to thedean. If there are a number of,possible candidateswho are agreeable to the faculty they are, rankedby order of preference and the list is submitted tothe dean.43 The dean of the school submits the rec-ommendation to the dean of the faculty/vice presi-dent for academic affairs, who in turn makes a rec-ommendation to the president. The president hasfinalauthority as to the professional rank andsalary offered to new hires. Nonetheless, accordingtoDean Mitchell, the decision about rank, andsalary usually emerges from, a -discussion among thedepartment chairman, the dean of the school, thepresident, and himself.There are a number of instances set forth in therecord of faculty members being hiredas a resultof recommendations made by the faculty and/orthe department chairmen. When Dr. Cohen was re-tiring as chairman of the biology department, heandDean Birnbaum solicited applications andscreened applicants.' The candidate finally selected,Dr. Alhberg, was interviewed by Dean Mitchell,Dean' Birnbaum, Dr. Cohen, and Dr. Murnane, afaculty member. According to Dean Birnbaum, allthe full-time faculty of the biology departmentwere consulted.4443According to Dean Mitchell, thedeansdefer to theacademicknowledge and qualifications of the department headconcerningthe pro-fessional acceptability of the prospectivecandidates,and it would behighly unlikely that the dean would overrule the choice ofthe chairmanand the faculty.44 The biology department facultyhire all their student teacher aides(although their financial compensationis determined administratively) 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDDeanBirnbaumtestified that in the chemistrydepartment two instructors were hired at the de-partment chairman's request. In the math depart-ment two faculty members, Dr. Desmaris and Mrs.Davis,were hired at the department chairman'srecommendation.45Dean Cebula testified that in the psychology de-partment, faculty hiring is a faculty function. Thechairman gathers the resumes and-the departmentalfaculty screens them and interviews applicants. Thefinal selection is arrived at by faculty consensus.ProfessorMacLachlan, chairman of the psycholo-gy department, testified that when the need for fac-ulty hiringarises,he requests that the dean author-izea full-time or a part-time hire. ProfessorMacLachlan recalled that in the middle of the 1979spring semester he met with the department's facul-ty to discuss their available options, and it was de-cided that a substitute would cover the classes forthe remainder of the semester and a new hirewould be sought to work on a full-time basis forthe upcoming , fall semester. The faculty inter-viewed prospective candidates and the candidate oftheir choice, Professor Shmutte, was hired. Ac-cording to Professor MacLachlan, although DeanCebula met the prospective candidates, he had noinput in the final decision.The faculty has been consulted in the hiring ofadministrators.ProfessorMacLachlan, at his re-quest, participated in the search, committee for thedean of students. The search committee, composedof faculty, administrators, and students, placed ad-vertisements in journals, requested applicationsfrom various sources, and interviewed candidates.The committee's selection and final recommenda-tion were accepted.President Courniotes and Dean Mitchell consult-ed the faculty of the Business School prior to theselection of the school's dean. Candidates wereinterviewed by the faculty. The faculty's rejectionof candidates was agreed to by the administration.However, candidates interviewed by and agreeableto the faculty did not accept the College's offer,and a month prior, to commencement of the fall se-mester a dean had not yet been hired. The presi-dent presented the, faculty with the resume and cre-dentials of another candidate and asked the facultyif the person should be hired. Without interviewingthe candidate, a majority of the faculty respondedaffirmatively and the individual was hired.The discharge of faculty members has been ulti-mately effectuated by the deans and the president.45 Dean Birnbaum stated that the candidates were interviewed by thechairman,Dean Mitchell,and himself and "it was our collective andunanimousjudgment that in both instances the recommendations made bythe chairman should be acted upon favorably "However, department chairmen have effectivelyrecommended firing of faculty members.In 1979, President Courniotes, due to restrictionsin the history department's budget, removed Pro-fessor Belsky from the history department staff andnamed him assistant dean for continuing education.However, at the history department chairman's re-quest, Professor Belsky continued teaching one his-tory course per semester.The history department also suffered anotherfaculty dismissal due to economic considerations.Dean Birnbaum testified that he informed Dr.Davis, the chairman at the time, that a member ofthe history department, would have to' be terminat-ed.Dean Birnbaum asked for the chairman's inputas to who should be selected. Dr. Davis, after con-sultationwith the previous department chairman,reluctantly recommended that termination of Pro-fessor Scanlon would be the least damaging to thedepartment. Professor Scanlon was terminated.In 1980 Dean Birnbaum terminated ProfessorProvost, a member of the philosophy department.According to Professor Habermehl, the departmentchairman since 1978, Dean Birnbaum had ques-tioned him about the department's declining enroll-ment figures and the feasibility of maintaining atwo-member department. Finally, in 1980, DeanBirnbaum informed Professor Habermehl that Pro-fessor Provost would not be rehired for the 1980-1981 academic year.ProfessorRoot, the mathematics departmentchairman, testified that he has fired members of hisdepartment. According to Professor Root, after nu-merous discussions between himself and ProfessorDavis concerning the latter's unsatisfactory per-formance in the classroom and in her relationshipswith students, he discharged her in 1979. ProfessorRoland F. Aubin, chairman of the management de-partment, testified that he has effectively recom-mended to his school dean, the academic dean, andthe president, the nonrenewal of - a faculty mem-ber's contract.Also, Dean Birnbaum testified that in 1974 Pro-fessorDuffy, the chairman of the English depart-ment, recommended the termination of ProfessorBrodsky. According to Dean Birnbaum, the teach-er'sperformance was such as to warrant seriousconsideration of her retention on the faculty., Priortomaking his recommendation, Professor Duffyundertook an extensive investigation of ProfessorBrodsky's performance including visits to classes,review of student evaluations, and consultationswith other members of the department.46 Professor46Dean Birnbaum testified that,although he forwarded ProfessorDuffy's recommendation to the academic dean without an independentContinued AMERICAN INTERNATIONAL COLLEGE199Duffy ultimately concluded that the teacher's, ap-pointment should be terminated. He notified DeanBirnbaum of this conclusion. The dean did not dis-cuss the matter with the teacher in question; in-stead, he endorsed the department chairman's rec-ommendation and submitted it to the vice presidentfor academic affairs/dean of the -faculty. ProfessorBrodsky's employment was terminated.Faculty Performance Evaluations, Raises,Promotions, and the Merit Evaluation SystemFaculty performance evaluations are done by thedepartment chairmen following the guidelines ofthe merit evaluation system established by the fac-ulty. The system, which affects decisions regardingretention, salary increases, promotions, and tenureof faculty members orginated as a consequence offaculty objections to across-the-board salary in-creases which did not take into account individualmerit as a relevant consideration.47 The facultysteeringcommittee,aidedparticularlybyDr.Root's contributions, devised the present meritevaluation system described in the faculty hand-book and approved by the faculty and the board oftrustees.48The system is a mathematical modelwhere by faculty members are rated annually on anumerical scale based on teaching effectiveness, in-stitutionalusefulness,professionalactivity,andcommunity service.49 This numerical assessment isbased on a specific amount as an across-the-boardincrease and an additional amount based on indi-vidual merit. Salary increases are directly relatedto the merit rating, as they are calculated by multi-plying the faculty's member's rating by a specificincrement.Consequently, the higher the meritrating the higher the salary raise.The initial rating or assessment originates withthe department chairman after an evaluation of theevaluation of the circumstances,he usually does conduct an mdependentevaluation of the faculty member's performance. He explained that thedeviation from his norm was due to his having worked with ProfessorBrodsky when he served as chairman of the English department and hisbeing cognizant of her performance.41PresidentCourniotes testified that he met with the departmentchairmen and suggested that a formal merit system be adopted to accom-modate the desires of the faculty.48 Although the faculty handbook does not set out the precise proce-dural steps followed at each step of the performance evaluation under themerit evaluation system, these steps are set outin a memo from the presi-dent of the College to the president of the steering committee43 Student evaluations of faculty performance are an integral part ofthe merit evaluation system.Upon recommendations by the steering com-mittee, thefaculty hasapproved revisions of the measuring instrument interms of both the content of the form and the schedule of implementa-tion.These student evaluations are conductedevery'semester for juniormembers of the faculty and for other faculty members one semester ayear, alternating between spring and fail. The board of trustees has neverexercised any veto power over faculty decisions relating to the studentevaluation formsfacultymember's, performance. 5 0 The departmentchairman 'discusse's the ratingwith the facultymember and then submits his recommendation tothe dean- of his school.51 Final assessments aremade in consultation with the deans of the schools,the dean of the faculty, and the president.52 A fac-ultymember who wishes to challenge his or herfinal evaluation under the_ merit system must initial-ly raise such a challenge with the departmentchairman. If not resolved at this level, the chal-lenge may then be addressed to, in sequence, thedean of the school, the vice president for academicaffairs/dean of the faculty, and, finally, the presi-dent of the College. ,Professor Root, as chairman of the mathematicsdepartment, has submitted 12 different merit eval-uations,allof which have been accepted withoutchange. Similarly, Professor Aubin stated that aschairman of the management department he sub-mits his assessment to the school's dean and that onthose occasions when he and the dean have dis-agreed on the amount of the increase his recom-mendation has usually prevailed.The promotion of faculty members within pro-fessorial ranks is related to evaluations receivedunder, the merit evaluation system, although the re-lationshipbetween performance evaluations andpromotions is not as direct a relationship as existsbetween performance evaluations and salary in-creases.53According to Dean Mitchell, the processby which faculty members are considered for pro-motion closely parallels the annual merit evaluationsystem described above. The procedures for grant-ing promotions are not set forth in any of the Col-lege's official documents. In practice, recommenda-tions for promotion are made by the departmentchairmen to the dean of the school, who in turnsoMerit ratings for department heads are establisheddirectly by thedeans of the schools.sa In the above-mentioned memo from PresidentCourniotes to thesteering committee,the president states thatthe role of the deans of theschools in reviewing these merit ratings is primarily to minimize overrat-ings'by somedepartmental chairmen and unduly harshevaluations byothers.According to President Courniotes,the deansof the schools,being privy to evaluationsof other, department heads, are in the best posi-tion to arrive at an evaluation of eachfacultymember in his school on abasis consistently applied by all department headsThe deans of the threeschools also meet to ensure consistent application of the ratings in allthree schools52 Accordingto Professor MacLachlan, the final rating is theresult ofan implicit negotiationbetween thechairman and the deans He statedthat as chairmanof the psychologydepartment he usually assigns aslightly higher rating knowing that the finalrating will bereduced some-what by theadministration.53 Thefaculty handbook sets forth the qualifications,academic or oth-erwise, for eligibility to a particular academic rank.According to DeanMitchell,these prerequisites were establishedby the facultyin the I950sand have remained relatively unchanged.The only modificationadoptedas a matter of academic practice was that qualification for promotion tothe rank of associate professor in the event a faculty member did notpursue the doctorate degree would be 15 years instead of10 years. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubmits the recommendation to the dean of the fac-ulty and the president. According to ProfessorAubin, chairman of the management department,he recommends promotions on the basis of the fac-ultymember's past performance, courses taught,and student evaluations. He stated that he submitshis recommendations to the dean of the school andthat these have always been accepted.The faculty has no input in evaluating the per-formance of administrators. At a facultymeeting in1976, the faculty approved a resolution in favor ofimplementing a procedure for faculty evaluation ofadministrators.Dean Mitchell testified that thepresident declined to implement this resolution onthe grounds that it would divide the College com-munity.Nonetheless, the, president submitted theresolution to the board of trustees, who in turnsupported the president and rejected the faculty'sresolution.According to Dean Cebula, who alsotestifed to these events, he did not recall any otherinstancewhere the board of trustees declined toaccept a faculty resolution.Analysis and ConclusionInNLRB v Yeshiva University,444 U.S. 672(1980), the Supreme Court decided that the facultyatYeshiva University - were managerial employeesand hence excluded from coverage under the Act.The Court defined managerial employees as thoseemployees who "formulate and effectuate manage-ment policies by expressing and making operativethe decisions of their employer."54 The Courtstated that the purpose 'of excludingmanagerial em-ployees, like the purpose of excluding supervisorsfrom the Act's coverage, is to assure the employerof the undivided loyalty of its representatives.The Court found that the faculty at each of theYeshiva University schools effectively determinedcurriculum, grading system, admission, matricula-tion standards, academic calendars, and courseschedules.The Court found that in nonacademicareas the faculty made recommendations as tohiring, tenure, sabbaticals, terminations, and promo-tions, the majority of which had been implement-ed.55 In addition, the Court found that the facultyat some schools made decisions regarding admis-sion, expulsion, and graduation of individual stu-dents,' and that others had made decisions involvingteaching loads, student absence policies, tuition,and enrollment levels and in one case the locationof a school. In light of all these factors, the courtconcluded:56Their authority in academic matters is abso-lute.They decide what courses will be offered,when they will be scheduled, and to whomthey will be taught. They debate and deter-mine teaching methods, grading policies, andmatriculationstandards.Theyeffectivelydecidewhich students will be admitted, re-tained, and graduated. On occasion their viewshave determined the size of the student body,the tuition to be charged, and the location of aschool.When one considers the function of auniversity, it is difficult to imagine decisionsmore managerial than these. To the extent theindustrial analogy applies, the faculty deter-mines within each school the product to beproduced, the terms upon which it will be of-fered, and the customers who will be served.Moreover, the Court stated that "the fact that theadministration holds a rarely exercised veto powerdoes not diminish the faculty's effective power inpolicymaking and implementation . . . . the rele-vant consideration is effective recommendation orcontrol rather than final authority."57InUniversity ofNew Haven,267NLRB 939(1983), the Board adopted the administrative lawjudge's finding of the faculty's managerial status.The judge found that, the faculty had input into de-partmentalbudgets and effectively determinedcourse and program offerings, course schedules,admission to graduate programs, academic stand-ards policy, graduation eligiblity, teaching methodsand teaching loads, student body size at the gradu-ate school level, the use and construction of physi-cal facilities, and the status of academic disciplines.Also the judge found significant faculty input inhiring,promotions, and tenure of faculty mem-bers.58In'College of OsteopathicMedicine,265 NLRB295 (1982), the Board found the faculty to be man-agerial- based on their authority in formulating aca-demic standards and curriculum as well as their ef-fective role in recommending students for admis-sion.Further, the Board relied on the faculty's in-fluence in ' hiring and promotion of faculty mem-bers.The Board noted that, although the adminis-trationmade final decisions on tenure awards, thetenure committee's recommendations were heavily54 444 U S at 682 (quotingNLRB v. Bell Aerospace Co,416 U.S. 267,288 (1974)),55The Court noted in fn 23 of its decision that since it was not reach-ing the issueof the supervisorystatus ofthe facultyand inasmuch as theabove factors had managerial and supervisory characteristics it was notrelying primarily on these factors for determining faculty authority.ss 444 U.S at 686S7 444 U.S. at 683 fn. 17.58 The Board noted that in the area of facultyhiring, althoughfacultyrecommendationswere followedin almostevery instance, there was asmall percentageof thehiring,which wasperformed with little or noinput from the faculty. 267 NLRB at 939, fn. 3 AMERICAN INTERNATIONAL COLLEGErelied on by the administration,. ..The Board ,eon-eluded that the faculty had almost plenary author-ity in academic matters and significant input intoimportantnonacademic areas.59Applying the above-stated considerations to theinstant case,we find that the faculty at AmericanInternational College is managerial, as it makes ef-fectivedecisions in the majority of the criticalareasrelied on by the Supreme Court inYeshivaand by the Board in subsequentcases.Similar tothe above-mentionedcases,the American Interna-tionalCollege faculty exercises control over cur-riculum and academic policy through faculty par-ticipation in the various curriculum committees.Furthermore, as a faculty, it has decision-makingpower over proposals and recommendations of thevarious faculty standing committees.Faculty proposals regarding the establishment ofdegree programs at both graduate and undergradu-ate levels have been implemented. The faculty hasestablishedmajor fields of study, modified courserequirements, and added and deleted course offer-ings-all of which have been approved by the ad-ministration.At the departmental level, course of-ferings,course content, course descriptions, andcourse scheduling are determined jointly by thefaculty and the department chairmen, with thedeans serving principally as coordinators betweenthe different departments. Although in theory thedeans have veto power over all faculty proposals,they have not in practice countermanded facultydecisions in the above-mentionedareas.The facultyalso setsacademic policy in the areas of matricula-tion,credit systems, discontinuance of, credit re-quirements for graduation, academic honors, classattendance,probationary standards for students,and, academic criteriain general,without opposi-tion by the administration.The faculty's influenceextends beyond strictlyacademicmatters.The faculty played an effectiverole in planning and designing new facilities andmodifications to the existing physical plant. Effec-tive faculty recommendations led to the renovationand construction of both the new library and theCurtis Blake Center.Another area where the faculty exercises effec-tive authority is tenure. Not only was the faculty aprime ' developer of the present tenure system, butit is alsothe only body at the College that, throughthe tenure committee, is responsible for evaluatingthe academic qualifications of candidates eligiblefor tenure. Although the administration retains con-trolover the budgetary aspects of the tenureawards, this does not detract from the faculty's ex-ss See alsoIthaca College,261NLRB 577 (1982),Thiel College,261NLRB580 (1982);DuquesneUniversity,261 NLRB 587 (1982).201rae of authority in evaluating the academic cre-dentials of their colleagues.Faculty members also exercise considerable influ-ence in hiring. Faculty members, particularly de-partment chairmen, are actively involved in solicit-ing,screening, interviewing, and recommendingpotential candidates for hire. Faculty influence hasextended to the selection of some academic deans.There is no evidence of a candidate for faculty ordean position being hired over faculty opposition.The faculty was instrumental in developing themerit evaluation system and the student evaluationforms used for evaluating faculty performance. Thedepartment chairmen implement the performanceappraisals by evaluating faculty members and theirrecommendations are' followed, subject only toslight modifications by the administration. As notedpreviously, the merit rating assigned affects thesalary and promotions of faculty members.Regarding student admissions at the undergradu-ate level, the faculty plays a very limited role inscreening and selecting applicants.However, theapplicant acceptance rate is, over 90 percent, thussubstantiallyminimizing the 'importance of thisaspect.Accordingly, we find that the faculty's roleinundergraduateadmissionsisnot probative ofeithermanagerial or nonmanagerial status. At thegraduate level, however, the faculty has played amore active role in selecting particular candidatesfor admission.Although the faculty effectively participates inhiring decisions, it exercises only a limited role interminations.While on occasion departmentalchairmen have effectively recommendedtermina-tions and have been consulted regardingtermina-tionswithin the departments, we cannot concludethat in this area the faculty exercise managerial au-thority. 6 ° Similarly, the faculty's participation inbudget matters is limited since its role is to submitbudgets for the respective departments and theyhave no input regarding the College's overall finan-cial situation.Despite limited authority of the faculty in theseareas the preponderance of the cumulative evi-dence in the record establishes that the facultyplays a major and effective role in the formulationand effectuation of policies affecting the criticalareas identified by the Supreme Court inYeshiva.6160 InDuquesne University,supra, although the faculty had no input infaculty terminations, the Board did not find this factor to bedetermina-tive.The Board found the faculty to be managerialsince it exercised sig-nificant authority in academic matters such as curriculum,grading, ad-missions,and matriculation61 Both the Employer and the Petitioner introduced into evidence min-utes of faculty meetings over a 5- to 6-year period Theminutes them-selves reflect that there were substantial and meaningful facultydiscus-`Continued 202DECISIONSOF NATIONAL LABOR RELATIONS BOARDIn support of its contention that the faculty isnonmanagerial,the Petitioner relies on instances inwhich the administration has vetoed some facultyproposals.For example,the Petitioner notes the ad-ministration's rejection of the proposal to have ad-ministrators evaluated by the faculty,the adminis-tration'srequest that portions of, the proposedtenure package be modified,and the administra-tion's control over tenure awards.We have consid-ered the incidents in question and find they are notsubstantial or predominant and do not show a pat-ternof unilateral action by the administration,which undermines the faculty's, overall authority inthe College's affairs.62Recent cases where the Board has found that acollege administration's unilateral actions precludea finding of managerial status are clearly distin-guishable`from the instant case in that the facultyparticipationwas substantially less effective. InCooper Union of Science&Art,273 NLRB 1768(1985),enfd.783 F.2d 29 (2d Cir.1986), the Boardfound that although the faculty exercised some au-thority in curriculum and academic areas, such au-thority had been undermined by the administrationin a variety of ways, e.g., the administration's cre-ation and elimination of entire degree programswithout faculty input or over faculty opposition,exclusion from'academic governance of a largeproportion of the faculty for a number of years, theamendment of "governances"without a facultyvote,and the creation of a special admission pro-gram without faculty approval.Similarly, inKen-dall School of Design,279 NLRB 281 (1986), theBoard adopted the Regional Director's finding thatsioris, sometimes with input from the deans and the president,over thevarious programs and proposals.However, in many instances the minutesin and of themselves are inconclusive as to the final outcome of theseproposalsNevertheless,the record as a whole establishes that the over-whelming majority of proposals approved by the faculty in the academicarea were implemented62 Even inYeshivafaculty proposals were sometimes vetoed by the ad-ministration.The Supreme Court found inYeshivathat "administrativeconcerns with scarce resources and University-wide balance have led tooccasional vetoes of faculty action.But such infrequent administrative re-versals m no way detract from the institution's primary concern entrustedto the faculty." 444 U S at 688 fn. 27.the faculty were nonmanagerial.The Regional Di-rector found,that the faculty's lack of power wasexemplifiedby the facultymembers'inability tomake independent decisions necessary to teachingtheir own classes, the administration's tight controlover committee membership procedures,agendas,and final products;and the lack of systematicmechanisms for ascertaining faculty'views.The Petitioner further argues that faculty pro-posals and decisions have to be approved by theadministration,thereby diminishingthe faculty'sauthority.However, the fact that ultimate decision-making authority lies with the president and theboard of trustees does not impede a finding that thefaculty is managerial.63 This argument was raisedby the union inCollegeof OstheopathicMedicine,supra,and inBostonUniversity,281NLRB 798(1986), and was rejectedby theBoard. The Board,relying onYeshiva,stated that the administration'sretention of final decision-making authority was notdeterminative of managerial status wherethe facul-ty retained managerialauthoritythrough its effec-tive recommendations. Id.In sum,the faculty of theAmerican InternationalCollege exercises effective control over the criticalareas found inYeshivaand in subsequent Boardcases to be indicative of managerial status.The fac-ulty here,through their participation on facultycommittees,as departmental chairpersons, and asmembers of the faculty as a whole, effectively de-termines the curriculum and academic policies andstandards of the College and exerts significant in-fluence in decisions regarding hiring,tenure, andevaluation of their fellow faculty members.In viewof the foregoing,we find that the full-time facultyof the AmericanInternational College are manage-rialemployees and thus excluded from coverageunder theAct.Accordingly,we shall dismiss theinstant petition.ORDERThe petitionis dismissed.63NLRB v. Yeshiva University,444 U S. at 683 fn 17